 



Exhibit 10.8
AMENDMENT NO. 1
TO STRATEGIC COLLABORATION AGREEMENT
     This Amendment No. 1 to the STRATEGIC COLLABORATION AGREEMENT effective as
of December 22, 2001 (the “Effective Date”) is made by and between EPIX MEDICAL,
INC., a Delaware corporation having its principal place of business at 71 Rogers
Street, Cambridge, Massachusetts 02142-118 USA (“EPIX”), and SCHERING
AKTIENGESELLSCHAFT, a German corporation having its principal place of business
at 13342, Berlin, Germany (“Schering”).
RECITALS
     WHEREAS, EPIX and Schering entered into a Strategic Collaboration Agreement
dated as of June 9, 2000 (“Collaboration Agreement”) for the purpose of
collaborating on the late stage development of Compound MS-325 and corresponding
Licensed Products; and
     WHEREAS, EPIX and Daiichi Radioisotope Laboratories, Ltd., a Japanese
corporation (“DRL”) entered into a License and Development Agreement (“DRL
Agreement”) whereby EPIX granted DRL an exclusive license under the Patent
Rights to MS-325 for the development and marketing of Compound MS-325 in Japan;
and
     WHEREAS, under the Collaboration Agreement, EPIX agreed to use reasonable
commercial efforts to negotiate with DRL to terminate the rights conveyed to DRL
so as to enable EPIX to grant exclusive license rights to Schering for the
development and marketing of Compound MS-325 and Licensed Products in Japan; and
     WHEREAS, EPIX has entered into a Reacquisition Agreement with DRL,
effective as of the date hereof and attached hereto as Appendix 1, whereby all
rights granted to DRL under the DRL Agreement have been terminated and
reacquired by EPIX.
     NOW THEREFORE, the parties wish to amend the Collaboration Agreement as
follows;
I. DEFINITIONS
     Unless otherwise defined below, capitalized terms shall have the same
meaning as set forth in the Collaboration Agreement.
II. GRANT OF LICENSE TO SCHERING
     2.1 EPIX hereby grants Schering an exclusive license to all rights under
the Patent Rights in Japan, in accordance with Articles 2 and 3 of Collaboration
Agreement, including the right to develop and market Compound MS-325 and
Licensed Products.

 



--------------------------------------------------------------------------------



 



     2.2 Pursuant to Section 2.2 of the Agreement, Japan is hereby added to the
definition of Territory in Section 1.55 of the Agreement.
III. INCORPORATION OF JAPAN INTO DEVELOPMENT PROGRAM
     3.1 All applicable aspects of the Development Program shall henceforth
include Japan.
IV. PAYMENTS FOR EXPANDED TERRITORY
     4.1 All payment and funding obligations under Article 7 contemplating the
acquisition of marketing rights in Japan shall become effective.
V. MISCELLANEOUS
     5.1 All other provisions in the Agreement contemplating the addition of
Japan to the Territory shall henceforth become effective.
     5.2 All other provisions of the Agreement shall remain in full force and
effect.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

                      EPIX MEDICAL, INC.   SCHERING AKTIENGESELLSCHAFT
 
                   
By:
  /s/ Michael D. Webb       By:   /s/ Ulrich Koestlin    
 
 
 
Michael D. Webb          
 
Dr. Ulrich Koestlin    
 
  Chief Executive Officer           Member of the Vorstand    

             
 
  By:   /s/ Hans Michael Rook    
 
     
 
Hans Michael Rook    
 
      Head, Diagnostic Imaging SBU    

 